MEMORANDUM OPINION

                                          No. 04-11-00446-CR

                                         IN RE Jessie ACEVES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 13, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 27, 2011, relator Jessie Aceves filed a petition for writ of mandamus,

complaining the trial court has failed to dismiss the charges against him based on an agreement

between him and the district attorney’s office. However, relator has the burden of providing this

court with a record sufficient to establish his right to mandamus relief. See TEX. R. APP. P.

52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every document that

is material to the relator’s claim for relief and that was filed in any underlying proceeding”); see

also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). Relator



1
 This proceeding arises out of Cause No. CM968024, pending in the 187th Judicial District Court, Bexar County,
Texas, the Honorable Raymond Angelini presiding.
                                                                                04-11-00446-CR


has failed to provide a record to this court demonstrating his right to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBLISH




                                             -2-